DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-3, 12 , 15 and 20   are rejected under 35 U.S.C. 103 as being unpatentable over Nishida ( USP 2014/0028257) in view of ChargeMap Mobile app 2014 , Sept. 30, 2014; https://www.youtube.com/watch?v=5BmA3DUQMi0 ( Herein After ChargeMap).
As Per Claim 1, Nishida teaches, an electronic device, (via  a user terminal (navigation device  or smartphone , Fig.1)), comprising: a display screen configured to display map data and a first user interface (UI) element ( see UI element  at the bottom of navigation device, Fig.1) ; [0030]) and circuitry coupled to the display screen (via controller of  user terminal (navigation device or Smartphone :  Inherent )) extract geo-location information from vehicle data associated with a first vehicle; ([0030], [0033], [0050-0052]) and control a communication of a first portion of the vehicle data with a server ([0030], [0033], [0050-0052])  based on a first geo-location in the extracted geo-location information of the vehicle data ( “server 10 being configured to exchanging facility information between geographical area to be controlled”, [0025])
However, Nishida does not explicitly teach, wherein the circuitry is configured to: receive a first user input, via the first UI element, wherein the first user input indicates a geographical region on the displayed map data; and the indicated geographical region, wherein the first portion of the vehicle data corresponds to the first geo-location. 
In a related field of art, ChargeMap teaches a method of identifying charging options for an electric vehicle , wherein,  the circuitry ( the controller of Smartphone) is configured to: receive a first user input, via the first UI element,( user putting input)
 wherein the first user input indicates a geographical region on the displayed map data; (ChargeMap : See at least 0:07 seconds to 1:10 minutes) and the indicated geographical region, wherein the first portion of the vehicle data corresponds to the first geo-location. (ChargeMap : Charger locations being displayed on the screen, See at least 0:12 seconds ,  See at least 0:07 seconds to 1:10 minutes)
It would have been obvious to one of ordinary skill in the art, having the teachings of Nishida and ChargeMap  before the effective filing date of the claimed invention  to modify the systems of Nishida, and substitute the smartphone of Nishida with the Smartphone of ChargeMap,  in order to obtain smartphone with  software with  numerous  features and displaying charging stations on the Smartphone. Motivation to combine the two teachings is, to obtain  a smartphone  having enhanced feature  of navigation and locating charging stations    (i.e., an added feature  to facilitate navigation).
 As per Claim 2, Nishida as modified by ChargeMap  teaches the limitation of Claim 1. However, Nishida   in view of ChargeMap   further teaches, wherein the control of the communication of the first portion of the vehicle data with the server is based on an inclusion of the first geo-location within the indicated geographical region ( Nishida : [0030-0031], [0050-0052]).  
As per Claim 3, Nishida as modified by ChargeMap  teaches the limitation of Claim 2. However, Nishida   in view of ChargeMap   further teaches  wherein the control of the communication of the first portion of the vehicle data corresponds to a restriction associated with the communication of the first portion of the vehicle data with the server. 
(ChargeMap : via restriction being plug type , See at least 0:07 seconds to 1:10 minutes).
 	As per Claim 12, Nishida as modified by ChargeMap  teaches the limitation of Claim 1.  However, Nishida in view of ChargeMap  further teaches, wherein the vehicle data of the first vehicle includes at least one of time-stamp information, the geo-location information, (Nishida : [0033]) and vehicle-log information, and wherein the vehicle-log information includes at least one of: trip information, speed/velocity information, acceleration information, carbon-footprint information, fuel efficiency information, engine speed information, battery information ( Nishida : Charging facility information , [0024-0030]) , temperature information, vehicle model information, throttle position information, brakes information, pressure information, or driving behavior information, associated with the first vehicle.  ( Nishida : Charging facility information , [0024-0030]).
As Per Claim 15, a first server ( via server 10, Fig.1), comprising: a memory configured to store vehicle data ( inherent)  associated with a vehicle;( Fig.1) 
 and circuitry coupled to the memory,( [0024-0025]) extract geo-location information from the vehicle data associated with the vehicle; ([0030], [0033], [0050-0052])
 wherein the first portion of the vehicle data corresponds to the first geo-location; and  65DOCKET NO. H1192046US01 update the stored vehicle data based on the identified first portion of the vehicle data.  ([0030], [0033], [0050-0052]) ( “server 10 being configured to exchanging facility information between geographical area to be controlled”, [0025]).
However, Nishida does not explicitly teach, wherein the circuitry is configured to: receive a first user input from an electronic device, wherein the first user input indicates a geographical region; identify a first portion of the vehicle data based on a first geo-location in the extracted geo-location information of the vehicle data and the indicated geographical region.
In a related field of art, ChargeMap teaches a method of identifying charging options for an electric vehicle , wherein, wherein the circuitry  (controller of  smart phone) is configured to: receive a first user input from an electronic device, wherein the first user input indicates a geographical region; (ChargeMap : See at least 0:07 seconds to 1:10 minutes); identify a first portion of the vehicle data based on a first geo-location in the extracted geo-location information of the vehicle data and the indicated geographical region, (ChargeMap : Charger locations being displayed on the screen, See at least 0:12 seconds ,  also See at least 0:07 seconds to 1:10 minutes).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nishida and ChargeMap  before the effective filing date of the claimed invention  to modify the systems of Nishida, and substitute the smartphone of Nishida with the Smartphone of ChargeMap,  in order to obtain smartphone with  software with  numerous  features and displaying charging stations on the Smartphone. Motivation to combine the two teachings is, to obtain  a smartphone  having enhanced feature  of navigation and locating charging stations    (i.e., an added feature  to facilitate navigation).
Claim 20 is being rejected using the same rationale as claim 1.

5.	Claims 4, 5, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida ( USP 2014/0028257) in view of ChargeMap Mobile app 2014 , Sept. 30, 2014; https://www.youtube.com/watch?v=5BmA3DUQMi0 ( Herein After ChargeMap) in view of “How To Find Free EV Charging Stations on a Trip—Plugshare App, Feb3, 2019, https://www.youtube.com/watch?v=GlsF91A0f0I ( Herein after Plugshare App).
 
As per Claim  4, Nishida as modified by ChargeMap  teaches the limitation of Claim 1.  However, Nishida in view of ChargeMap does not explicitly teach, wherein the circuitry is further configured to allow a communication of a second portion of the vehicle data with the server based on a second geo-location in the extracted geo-location information of the vehicle data and the indicated geographical region, wherein the second portion of the vehicle data corresponds to the second geo- location and is different from the first portion of the vehicle data, and wherein the second geo-location is outside the geographical region indicated by the first user input. 

In  a related field of Art , Plugshare App teaches, finding EV charging stations on a trip, wherein the circuitry is further configured to allow a communication of a second portion of the vehicle data ( via data for  finding High power charging station) ( Plugshare App,  See Plug filters, High Power icon, See at least 2:55 minutes to 3:19 minutes, also see 0:27 seconds to 3:19 minutes), with the server based on a second geo-location in the extracted geo-location information of the vehicle data ( data for finding higher power charging station) and the indicated geographical region (showing on map) , wherein the second portion of the vehicle data ( Higher Power charge station)  corresponds to the second geo- location  ( different that current  low power station)   is different from the first portion of the vehicle data, ( being higher power charging station)  and wherein the second geo-location is outside the geographical region indicated by the first user input.( High power charging station being in different location that the previous charging station, See ( Plugshare App,  See Plug filters, High Power icon, See at least 2:55 minutes to 3:19 minutes, also see 0:27 seconds to 3:19 minutes).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nishida and ChargeMap  and Plugshare App  before the effective filing date of the claimed invention  to modify the systems of Nishida, to include the  teachings (the software) of Plugshare into the smart phone of  ChargeMap in order to  identifying Higher Power Charging station being different from current charging station. Motivation to combine the two teachings is, to obtain an enhanced feature of electric vehicle charging   (i.e., an added safety feature to facilitate EV charging).
As per Claim  5, Nishida as modified by ChargeMap Plugshare App teaches the limitation of Claim 4.  However, Nishida in view of ChargeMap and Plugshare  further   teaches, wherein the circuitry is further configured to control the communication of the first portion of the vehicle data or the communication of the second portion of the vehicle data, with an electronic control device of a second vehicle ( Plugshare :  other vehicle having same plug filter J-1772, See 1:21-1:36 minutes , also see 0:27 seconds to 3:19 minutes)..
As per Claim 13, Nishida as modified by ChargeMap  teaches the limitation of Claim 1.  However, Nishida in view of ChargeMap teaches,  wherein the circuitry is further configured to: control the display screen to display the vehicle data; (ChargeMap : See at least 0:07 seconds to 1:10 minutes).
However, Nishida in view of ChargeMap does not explicitly teach ,receiving a third user input,  via a second set of UI elements on the display screen, wherein the third user input indicates a selection of a second portion of the vehicle data; and control a communication of the second portion of the vehicle data with the server based on the received third user input.
In  a related field of Art , Plugshare App teaches, finding EV charging stations on a trip,  receive a third user input,( Via input for  High Power charging station or Free Charging station in the  travel route ( Plugshare App,  See at least 2:55 minutes to 3:19 minutes, also see 0:27 seconds to 3:19 minutes),  via a second set of UI elements on the display screen, wherein the third user input indicates a selection of a second portion of the vehicle data; and control a communication of the second portion of the vehicle data with the server based on the received third user input.  ( Plugshare App,  See at least 2:55 minutes to 3:19 minutes, also see 0:27 seconds to 3:19 minutes).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nishida and ChargeMap  and Plugshare App  before the effective filing date of the claimed invention  to modify the systems of Nishida, to include the  teachings (the software) of Plugshare into the smart phone of  ChargeMap in order to  identifying Higher Power Charging station being different from current charging station. Motivation to combine the two teachings is, to obtain an enhanced feature of electric vehicle charging   (i.e., an added safety feature to facilitate EV charging).
Claim 18 is being rejected using the same rationale as claim 13.
 
6.	Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Nishida (USP 2014/0028257) in view of ChargeMap Mobile app 2014 , Sept. 30, 2014; https://www.youtube.com/watch?v=5BmA3DUQMi0 ( Herein After ChargeMap) in view of “How To Find Free EV Charging Stations on a Trip—Plugshare App, Feb3, 2019, https://www.youtube.com/watch?v=GlsF91A0f0I ( Herein after Plugshare App),  in view of Rudow et al. ( USP 2011/0184784).  

As per Claim  6, Nishida as modified by ChargeMap  teaches the limitation of Claim 5.  However, Nishida in view of ChargeMap  and Plugshare App does not explicitly teach, wherein the circuitry is further configured to receive driving behavior information or carbon emission information, associated with the first vehicle, from the server or from the electronic control device of the second vehicle.  
In  a related field of Art, Rudow et al. ( Rudow) teaches tracking Carbon Footprint, , wherein the circuitry is further configured to receive driving behavior information or carbon emission information, associated with the first vehicle, from the server or from the electronic control device of the second vehicle.( See At least Claim 57).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nishida and ChargeMap , Plugshare App  and Rudow  before the effective filing date of the claimed invention  to modify the systems of Nishida, to include the  tracking carbon footprint teachings ( software of Server) and include that software into the server of Nishida in order to  smartphone receiving   information about the  carbon emission value for the  vehicle while travelling. Motivation to combine the two teachings is, to track carbon footprint on environment.   
 
7.	Claims 7 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Nishida ( USP 2014/0028257) in view of ChargeMap Mobile app 2014 , Sept. 30, 2014; https://www.youtube.com/watch?v=5BmA3DUQMi0 ( Herein After ChargeMap) in view of “How To Find Free EV Charging Stations on a Trip—Plugshare App, Feb3, 2019, https://www.youtube.com/watch?v=GlsF91A0f0I ( Herein after Plugshare App), in view of Lee et al. ( KR 101315468).
 As per Claim 7, Nishida as modified by ChargeMap  and Plugshare App teaches the limitation of Claim 4.  However, Nishida in view of ChargeMap and Plugshare App does not explicitly teach, wherein the circuitry is further configured to receive business information from the server, based on the communication of the second portion of the vehicle data with the server. 
 In a related field of  Art, Lee  teaches, advertisement system and method using in-app advertisement module,  wherein the circuitry is further configured to receive business information from the server, based on the communication of the second portion of the vehicle data with the server.  ( See Claim 1).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nishida and ChargeMap  and Plugshare App   and Lee  before the effective filing date of the claimed invention  to modify the systems of Nishida, to include the  teachings ( in-app advertisement  module) of  Lee and configure with the system of Nishida in order to receive business advertisement information from server. Motivation to combine the two teachings is, to obtain   advertisement  while driving and do business purchase based on advertisement.

 As per Claim 8, Nishida as modified by ChargeMap  and Plugshare App teaches the limitation of Claim 4.  However, Nishida in view of ChargeMap and Plugshare App does not explicitly teach, wherein the circuitry is further configured to receive reward information from the server based on the control of the communication of the first portion of the vehicle data or the communication of the second portion of the vehicle data.  
In a related field of  Art, Lee  teaches, advertisement system and method using in-app advertisement module,  wherein the circuitry is further configured to receive reward information from the server based on the control of the communication of the first portion of the vehicle data or the communication of the second portion of the vehicle data. ( See Claim 1).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nishida and ChargeMap  and Plugshare App   and Lee  before the effective filing date of the claimed invention  to modify the systems of Nishida, to include the  teachings ( in-app advertisement  module) of  Lee and configure with the system of Nishida in order to receive business advertisement / reward information from server. Motivation to combine the two teachings is, to obtain  advertisement  while driving and do business purchase based on advertisement/reward.
  
8.	Claims 16 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Nishida ( USP 2014/0028257) in view of ChargeMap Mobile app 2014 , Sept. 30, 2014; https://www.youtube.com/watch?v=5BmA3DUQMi0 ( Herein After ChargeMap) in view of Weir et al. ( USP 2013/0158854). 
As per Claim 16, Nishida as modified by ChargeMap  teaches the limitation of Claim 15.  However, Nishida in view of ChargeMap  teaches, wherein the circuitry is further configured to update the vehicle data based on an inclusion of the first geo-location within the indicated geographical region (ChargeMap : Charger locations being displayed on the screen, See at least 0:12 seconds ,  See at least 0:07 seconds to 1:10 minutes)
However, Nishida in view of ChargeMap does not  teach, delete the first portion of the vehicle data.
In a related field of Art, Weir et al. (Weir) teaches,  navigation system 100 being equipped with forgetting module 116 which is embedded with delete module  607, “The forgetting module 116 is code and routines for deleting data from a memory of the  navigation system 102”.[0051], see at least [0004], [0051], Figs. 1,6).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nishida and ChargeMap  and Weir  before the effective filing date of the claimed invention  to modify the combination of Nishida, to include the  teachings (the forgetting module 116 ) of Weir into the smart phone of  ChargeMap in order to  delete obsolete data associated with obsolete destinations to save storage space and minimize the influence of the obsolete data on the journey. Motivation to combine the two teachings is, to save memory space  (i.e., an added safety feature to enhance computation of software).
As per Claim 19, Nishida as modified by ChargeMap  teaches the limitation of Claim 15.  However, Nishida in view of ChargeMap does not explicitly teach, wherein the circuitry is further configured to: receive a fourth user input from the electronic device, wherein the fourth user input indicates time-period information; extract time-stamp information from the vehicle data;  66DOCKET NO. H1192046US01 identify the first portion of the vehicle data based on a first time-period in the extracted time-stamp information of the vehicle data and the indicated time-period information, wherein the first portion of the vehicle data corresponds to the first time-period; and update the stored vehicle data based on the identified first portion of the vehicle data.  
In a related field of art, Weir  teaches, receive a fourth user input from the electronic device, wherein the fourth user input indicates time-period information; extract time-stamp information from the vehicle data;  66DOCKET NO. H1192046US01 identify the first portion of the vehicle data based on a first time-period in the extracted time-stamp information of the vehicle data and the indicated time-period information, wherein the first portion of the vehicle data corresponds to the first time-period; and update the stored vehicle data based on the identified first portion of the vehicle data.  ( [0062-0063], Figs., 2,5)
It would have been obvious to one of ordinary skill in the art, having the teachings of Nishida and ChargeMap  and Weir  before the effective filing date of the claimed invention  to modify the combination of Nishida, to include the  teachings (the learning system 112 ) of Weir into the smart phone of  ChargeMap in order to generates   timestamp data describing the  time  day and date of departure when a user driving a vehicle starts a new journey and a second   timestamp describing the time  day and date of arrival when the user arrives at a destination.

Allowable Subject Matter
9.	Claims  9 , 10 ,11, 14  and 17 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663